IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


S.G.,                                        : No. 379 MAL 2018
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
J.M.G.,                                      :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 21st day of November, 2018, the Petition for Allowance of Appeal

is DENIED.